The opinion of the court was delivered by
Royce, J.
If the declaration made by Macomber to Briggs, which the plaintiffs were permitted to prove, had been offered for the purpose of showing where the corner and lino in dispute were, it would have been objectionable for the reasons suggested in argument :
1st. That it did not appear that Macomber was dead. 2d. That it did not appear that he had actual knowledge upon the subject, or any means of knowledge from which actual knowledge could be inferred. Both of those facts must be shown to lay the foundation for the introduction of this kind of evidence. Wood et als. v. Willard et als., 37 Vt., 377 ; Silsby et als. v. Powers et als., 41 Vt., 288.
No question was made as to the admissibility of what Briggs said in relation to the corner and line in controversy. And Ma-comber’s declaration was admitted for the purpose of enabling the jury to ascertain what Briggs meant by what ho said on that occasion. And the jury were instructed that no weight was to be given to this testimony, except for the purpose above indicated.
It is claimed that this evidence should have been excluded because it was hearsay, and that the declaration, if admissible, should have been proved by Macomber. But we do not think it comes within the rule which excludes hearsay evidence. When*382ever it becomes necessary to prove a declaration made by one person to another, there is no rule of evidence which confines the proof to the person who made the declaration. Any one who heard the declaration had the same opportunity to know what it was as the person who made it, and is as competent to testify to it. Ordinarily, it would bo more satisfactory to call the person who made the declaration to prove it, but the party had the legal right to prove the declaration by any one who was present and heard it. These views are in accordance with the opinion given in Wilcox v. Green, 28 Conn., 572.
Judgment affirmed.